Case: 14-41157      Document: 00513253563         Page: 1    Date Filed: 10/30/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 14-41157                                  FILED
                                  Summary Calendar                          October 30, 2015
                                                                             Lyle W. Cayce
                                                                                  Clerk
MICHAEL CRAIG PETE,

                                                 Petitioner-Appellant

v.

CHARLES DANIELS, Warden,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:14-CV-366


Before SMITH, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM: *
       Michael Craig Pete, federal prisoner # 01373-380, was convicted in
November 2012 in federal court in the Western District of Texas of being a
felon in possession of a firearm. See 18 U.S.C. §§ 922(g)(1), 924(a)(2). Pete was
sentenced to 120 months of imprisonment and three years of supervised
release. He did not appeal and did not seek relief under 28 U.S.C. § 2255. In
July 2014, Pete initiated this proceeding under 28 U.S.C. § 2241 in federal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41157     Document: 00513253563      Page: 2   Date Filed: 10/30/2015


                                  No. 14-41157

court in the Eastern District of Texas, where he is imprisoned. The district
court dismissed the petition. We affirm.
      Pete’s challenge to his sentence and conviction implicates § 2255.
Ordinarily, a petition filed under § 2241 that raises errors “that occur[red] at
trial or sentencing is properly construed under § 2255.” Tolliver v. Dobre, 211
F.3d 876, 877-78 (5th Cir. 2000). However, a § 2255 motion may be adjudicated
by the sentencing court only. § 2255(a); see Reyes-Requena v. United States,
243 F.3d 893, 895 n.3 (5th Cir. 2001); Solsona v. Warden, F.C.I., 821 F.2d 1129,
1132 (5th Cir. 1987). Because Pete was not sentenced in the Eastern District
of Texas, he may not seek § 2255 relief there. See § 2255(a). Nevertheless, he
may avoid the jurisdictional stricture of § 2255(a) by proceeding under § 2241
if he shows § 2255 offers no adequate or effective relief. See Jeffers v. Chandler,
253 F.3d 827, 830 (5th Cir. 2001); see also § 2255(e).
      Pete fails to make the required showing. See Reyes-Requena, 243 F.3d
at 904. He does not cite a retroactively applicable Supreme Court ruling
establishing that he may have been convicted of a nonexistent offense, and he
does not argue that his claims were foreclosed at the time when they should
have been raised at trial, on appeal, or in an initial § 2255 motion. See Garland
v. Roy, 615 F.3d 391, 394 (5th Cir. 2010). Additionally, Pete’s actual innocence
argument is unavailing. See McQuiggin v. Perkins, 133 S. Ct. 1924, 1928
(2013); Foster v. Quarterman, 466 F.3d 359, 367-68 (5th Cir. 2006).
      It “was not error” for the district court to conclude that § 2241 relief was
unavailable to Pete. Jeffers, 253 F.3d at 831; see Garland, 615 F.3d at 394.
And because it was not the sentencing court, “the district court did not have
jurisdiction to treat” Pete’s petition as a § 2255 motion. Solsona, 821 F.2d at
1132. Consequently, the district court was correct in dismissing.
      AFFIRMED.



                                        2